Title: From Thomas Jefferson to Albert Gallatin, 27 September 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Sep. 27. 1802
          
          Your’s of the 21st. came to hand yesterday. the matter of it shall be the subject of conversation when we meet at Washington; to which place I had intended to set out this day, so as to have arrived there on the last day of the month. but unexpected delays in getting my carriage ready will detain me here till the last day of the month, if not the 1st. of the ensuing. I shall be with you of a certainty on Sunday or Monday. in the mean time accept my affectionate salutations.
          
            Th: Jefferson
          
        